Citation Nr: 0713810	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-34 130 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 






INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 1999, the Board denied a claim of service 
connection for a low back disability primarily because the 
competent and probative evidence found no nexus between a 
current back disability and in-service grenade injury.

2.  For the purpose of whether to reopen the claim, medical 
evidence received since the Board's September 1999 denial 
suggested a nexus between a current back problem and in-
service grenade injury.  


CONCLUSIONS OF LAW

1.  The Board's September 1999 decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  New and material evidence has been received since the 
September 1999 decision, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this time.  

The claim of service connection for a low back disability is 
reopened for consideration on the merits.  

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are silent concerning 
any complaint or treatment regarding back problems.  A July 
1969 Report of Medical Examination at separation rendered a 
normal clinical evaluation concerning the spine, and this 
finding had not changed for an August 1969 examination.  

The veteran's DD Form 214 shows that he received a National 
Defense Service Medal; Vietnam Service Medal w/1*; Rifle 
Marksmanship Badge; Vietnam Campaign Medal w/device; Purple 
Heart Medal; Combat Action Ribbon; and RVN Cross of Gallantry 
w/Palm.  

Post-service, a January 1980 VA examination addressed the 
veteran's in-service shrapnel wound injuries, and there was 
no mention of a back problem.  A March 1980 rating decision 
granted service connection for multiple fragment wounds, and 
noted that x-rays had revealed scatter flecks of metal debris 
in the pelvic region, and in the both thighs.  

At a March 1984 VA examination, the veteran complained of 
swelling in multiple joints in his body, and numbness on the 
lateral side of the left thigh.  Testing noted sensory to 
pinprick was questionably decreased on the lateral and 
anterior part of the left thigh.  Assessment included symptom 
of myalgia paresthetica of the left lower extremity.  At an 
August 1996 VA examination, the veteran complained that he 
had some bad back problems, and described his grenade wounds 
during Vietnam.  The examiner found some limitation of motion 
of the low back, and stated that the problems with the 
veteran's lumbar spine were probably not related to the hand 
grenade injury.  

At an April 1997 RO hearing, the veteran testified that after 
the in-service injury he had been put on convoys and his back 
would bother him.  Also, his leg had burned.  

A May 1998 VA treatment record contained the veteran's 
complaints of lower extremity weakness and pain.  The 
impression was low back pain.  

In September 1999, the Board determined that the veteran's 
claim of service connection for a low back disability was not 
well-grounded.  Particularly, the veteran's service medical 
records had been negative for any back problem; a diagnosis 
of low back pain was rendered decades after separation for 
active duty; and given the August 1996 VA examiner's opinion 
that a back problem was not related to a grenade injury, the 
record lacked evidence of a nexus between a current 
disability and military service.    

At a May 2002 VA examination performed pursuant to other 
then-pending claims, the veteran also related that he had had 
numbness and tingling of the left leg since being involved in 
an explosion in Vietnam in 1969, at which time he had 
sustained a ruptured disc.  A physical examination found 
diminished sensation of the left leg in its entirety.  The 
examiner's impression was traumatic arthritis and disc 
disease of the lumbar spine with neuritic symptoms of the 
left leg, chronic, progressive, moderate disability.    

In September 2003, the veteran sought to reopen a claim of 
service connection for a low back disability.  Records 
gathered pursuant thereto contained a July 2001 VA MRI report 
that found lipomatosis of the lower lumbar spine, and disc 
bulge at L4/L5, L5/S1, and desiccated disc at L5/S1.  In July 
2003, the veteran sought management of increasing low back 
pain.  The assessment was chronic low back pain with 
questionable radiculopathy, degenerative joint disease, and 
diabetes mellitus likely causing distal lower extremity 
numbness.  

It appears that since the last final denial in the September 
1999 Board decision, new and material evidence has been added 
to the record.  Particularly, this latter decision had denied 
the claim in significant part because the competent and 
probative evidence had sufficiently found no nexus between a 
back problem and a grenade injury.  Since then, however, a 
May 2002 VA examination finding tangentially suggested a 
nexus between a current back disability and a grenade injury 
in service.  Thus, this piece of evidence is new, and at 
least raises a reasonable possibility of substantiating the 
claim.  Additionally, the veteran's recent testimony, which 
is presumed credible for the purpose of reopening a claim, 
see Justus v. Principi, 3 Vet. App. 510 (1992), indicated 
that he had experienced numbness and tingling of the left leg 
since service.  See also Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (recognizing that that an appellant's 
testimony, when introduced for the purpose of a factual 
matter of in-service experience, should be assessed in light 
of potentially corroborating evidence).  As such, the 
veteran's claim of service connection for a low back 
disability is reopened.  


ORDER

New and material evidence having been received, a claim of 
service connection for a low back disability is reopened.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

Particularly, the medical evidence of record is inadequate 
for the purpose of adjudication.  It is noted that in the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).

In this case given the veteran's award of a Purple Heart and 
Combat Action Ribbon, it is conceded that the veteran injured 
his back from a grenade injury during combat.  Notably, 
however, section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service, id., and competent 
medical evidence is still generally required to address the 
questions of either current disability or nexus to service, 
see Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (quoting 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995)).  Pointedly, 
the veteran has not been shown to have medical expertise and 
his opinion in regard to etiology is not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that lay persons are not competent to offer evidence that 
requires medical knowledge).

First, the May 2002 VA examiner apparently had not reviewed 
the veteran's claims file, including a medical history of the 
veteran's back since military service.  Second, recent 
medical evidence has raised questions concerning the nature 
of the veteran's current back disability, including whether 
he suffered from any radiculopathy.  Thus, a fully informed 
medical examination is necessary to clarify a current 
diagnosis, and to offer a nexus opinion.  See generally 
Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991) (recognizing 
that when the evidence before the Board was inadequate, a 
remand was required for a contemporaneous and thorough 
examination, which took into account the records of prior 
medical treatment for a fully informed decision).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  The RO should also 
provide information about what evidence is 
necessary to substantiate a claim of 
service connection; provide the veteran 
with information of what information he is 
to provide and what information VA will 
attempt to obtain; and ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records.    

3.  The veteran should be provided a VA 
examination.  The examiner should review 
the entire claims file.  The examiner 
should clarify the nature of any current 
disability related to the veteran's back, 
including any neurological complications.  
Assuming that the veteran hurt his back in 
combat during a grenade injury, the 
examiner should opine whether it is at 
least as likely as not that any current 
low back disability is related to military 
service.  An opinion should be supported 
by a rationale.  

4.  Then, the RO should readjudicate a 
claim of service connection for a low back 
disability.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


